         Case 1:19-cv-03184-APM Document 10 Filed 04/02/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

FIREARMS POLICY FOUNDATION, et al.,       )
                                          )
                              Plaintiffs, )                  Civil Action No. 19-3184 (APM)
                                          )
      v.                                  )
                                          )
U.S. DEPARTMENT OF STATE,                 )
                                          )
                              Defendant.  )
__________________________________________)

                                  JOINT STATUS REPORT

       Pursuant to the Court’s January 23, 2020, Minute Order, the parties respectfully submit

this joint status report in this Freedom of Information Act (“FOIA”) case.

       The United States Department of State (the “Department”) has advised that it completed

its searches for records responsive to plaintiffs’ FOIA request. The Department has further

advised that it made interim productions on February 28, 2020, and March 24, 2020,

respectively.

       The Department has advised, however, that due to the COVID-19 situation, it is currently

unable to process records because, among other things, it employs retirees to process records,

FOIA processing is not a mission-critical function, the retirees are currently unable to work in

the agency’s offices and few are able to telework, and many of them are at higher risk for serious

illness from COVID-19. Accordingly, the Department asks the Court to stay this case for 60

days. Plaintiffs have consented to staying this case for 60 days.

       The parties respectfully request that the Court permit them to file another joint status

report on or before May 29, 2020, advising whether the Department has resumed FOIA
         Case 1:19-cv-03184-APM Document 10 Filed 04/02/20 Page 2 of 2



processing and, if so, when the Department will resume its rolling releases of any non-exempt,

responsive records.

Dated: April 2, 2020

                                                Respectfully submitted,

 /s/ Stephen D. Stamboulieh                     TIMOTHY J. SHEA, D.C. Bar # 437437
 Stephen D. Stamboulieh                         United States Attorney
 Stamboulieh Law, PLLC
                                                DANIEL F. VAN HORN, D.C. Bar # 924092
 P.O. Box 4008
                                                Chief, Civil Division
 Madison, MS 39130
 (601) 852-3440                                 By: /s/ Marsha W. Yee
 stephen@sdslaw.us                              MARSHA W. YEE
 DC District Court Bar# MS0009                  Assistant United States Attorney
                                                Civil Division
 Alan Alexander Beck                            United States Attorney’s Office
                                                555 4th Street, N.W.
 Law Office of Alan Beck
                                                Washington, D.C. 20530
 2692 Harcourt Drive                            Telephone: (202) 252-2539
 San Diego, CA 92123                            Email: Marsha.Yee@usdoj.gov
 (619) 905-9105
 Hawaii Bar No. 9145                            Counsel for Defendants
 Alan.alexander.beck@gmail.com
 DC District Court Bar# HI001

 Counsel for Plaintiffs




                                               2
